            Case 1:16-cv-11949-LTS Document 108 Filed 02/06/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                               )
DARNELL E. WILLIAMS and                        )
YESSENIA M. TAVERAS,                           )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             )                Civil No. 16-11949-LTS
                                               )
ELISABETH DEVOS, 1 in her official capacity as )
Secretary of the U.S. Department of Education, )
                                               )
       Defendant.                              )
                                               )

                                                ORDER

                                           February 6, 2019

SOROKIN, J.

          On October 24, 2018, the Court entered judgment in this matter in favor of plaintiffs

Darnell E. Williams and Yessenia M. Taveras, remanding the matter to defendant Secretary of

Education Elisabeth Devos “for redetermination of her certification decision, including

consideration of the borrower defense asserted by Attorney General [Maura] Healey’s letter,

Doc. No. 47‑1, on behalf of Williams and Taveras.” Doc. No. 99 at 30. The Court also ordered

the Secretary to “report on the status and timing of her decision” by December 24, 2018. Id.

          The Secretary timely filed her report on December 20, 2018. See Doc. No. 101. The

report described letters sent on December 12, 2018, to each of the plaintiffs, which, with respect

to Williams, requested additional information about his application for borrower defense. Id.;

Doc. No. 101-1 at 2. The Secretary’s report did not provide any information about when she




1
    See Fed. R. Civ. P. 25(d) (providing for automatic substitution of successor to public official).
         Case 1:16-cv-11949-LTS Document 108 Filed 02/06/19 Page 2 of 3



expected to render a decision about the merits of the plaintiffs’ applications for borrower

defense. The plaintiffs filed a letter with the Court on January 2, 2019, that observed this

deficiency and further objected to the Secretary’s “demand” for more information from

Williams, arguing that it was “at odds with the Court’s determination” that a borrower defense

proceeding had already been invoked on Williams’s behalf. Doc. No. 102 at 1.

        As a result of these filings, the Court held a status conference in this matter on February

5, 2019. 2 At the status conference, counsel for the Secretary informed the Court that she had no

information about the expected timing of the Secretary’s decision on the plaintiffs’ applications

for borrower defense. Counsel referred to other litigation about the borrower defense application

process but did not explain with specificity how that litigation has delayed or will delay the

Secretary’s decision. In-house counsel for the Department of Education, who appeared by phone,

stated that the Department has begun its review of the plaintiffs’ borrower defense applications

and expects that, without further submissions in response to the December 12, 2018, letters to the

plaintiffs, the applications will be denied. However, counsel further informed the Court the

Secretary might exercise her discretion to discharge the plaintiffs’ debts without considering the

merits of the applications for borrower defense, provided that such a discharge would moot this

case.

        The plaintiffs were unmoved by the Secretary’s willingness to discharge the debts on a

discretionary basis. They argued that the discharge would not relieve the Secretary of her

obligation—created by the Court’s prior Order—to decide plaintiffs’ applications for borrower

defense on the merits, and further requested that the Court order the Secretary to render such a



2
 The status conference was originally scheduled for January 16, 2019, but was continued
because of the lapse in appropriations that began on December 22, 2018 and ended on January
25, 2019. See Docs. No. 104, 105, 106.
                                                  2
         Case 1:16-cv-11949-LTS Document 108 Filed 02/06/19 Page 3 of 3



decision within 60 days. Plaintiffs also stated that they did not intend to submit additional

information, such as the information requested by the Secretary’s letter to Williams, to inform

her decision about their applications.

       After further discussion, however, counsel for the Secretary did not explain why a 60-day

period, rather than a shorter period, would be necessary to provide adequate time for a reasoned

decision, nor did any counsel object to a 30-day period. Accordingly, the Court ORDERS the

Secretary to (1) render a decision on the merits of the plaintiffs’ applications for borrower

defense, including the claims asserted by Attorney General Healey’s letter, Doc. No. 47‑1, by

March 18, 2019 and (2) inform the Court of her decision by the same date. If any party,

including Attorney General Healey, wishes to submit additional information to inform the

Secretary’s decision, such information shall be submitted to the Secretary by close of business on

February 15, 2019.



                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      Leo T. Sorokin
                                                      United States District Judge




                                                 3
